Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement For Claims 1, 3, 5-28, 30-36, 38-63, 65-71, 73-81, 83-86, 88-90, 92, 109, 111-114, 116-119, 121-124, and 126- 130, applicant arguments (page 29 of the Remarks) in regards to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been found persuasive. The rejection has been withdrawn.
For claims 1, 36, 71, 86, 109, 114, 119, and 124, the applicant argues (page 33-34 of the Arguments) that the combination of Imamura, Khoshnevis, Zhang, and Bertrand does not disclose “determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces”. The examiner respectfully disagrees. For claims 1, 36, 71, 86, 109, 114, 119, and 124, the combination of Imamura, Khoshnevis, Zhang, and Bertrand, specifically Zhang discloses “a bitmap of interlaces”. Specifically, Zhang discloses the resources that are assigned are based on / signaled on a bitmap of the allocated resources indicating / signaling interspersed locations in a bandwidth (i.e. “interlaces”) as in para. 0136, wherein the interspersed locations (i.e. non-contiguous) in a bandwidth are interpreted as interlaces, therefore the teaching corresponding to “a bitmap of interlaces”. Further, as clearly indicated in para. 0136, based on these resources / signal indicating the locations in a bandwidth (“a bitmap of interlaces”), the UE determines the allocation / resources to be used for transmission, corresponding to “determining allocated resources …based at least in part on a bitmap of interlaces”,. Further, further such allocation is also applied, signaled, and determined also for PUSCH resources as in para. 0136 and para. 0099. Therefore the above explained teachings (“determining allocated resources …based at 
	For claims 1, 36, 71, 86, 109, 114, 119, and 124, the applicant argues (page 33-34 of the Arguments) that the combination of Imamura, Khoshnevis, Zhang, and Bertrand does not disclose “the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks”. The examiner respectfully disagrees. For claims 1, 36, 71, 86, 109, 114, 119, and 124, the combination of Imamura, Khoshnevis, Zhang, and Bertrand, specifically Zhang discloses “the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks” Specifically, Zhang discloses in the same above discussed paragraph 0136 in regards to the bitmap, that the resources allocated are also based on a starting RB of the resource (RBSTART ) and based on the maximum number of resource blocks the network can assign N0 (6 in the example of para. 0136), where further this START corresponding to “a starting resource block”) and based on the maximum number of resource blocks the network can assign N0   (“a number of resource blocks”), therefore resources allocated by the bitmap (i.e. “the allocated resources for the PUSCH”) have a basis in starting RB of the resource (RBSTART corresponding to “a starting resource block”) and based on the maximum number of resource blocks the network can assign N0   (“a number of resource blocks”). Therefore, for claims 1, 36, 71, 86, 109, 114, 119, and 124, the combination of Imamura, Khoshnevis, Zhang, and Bertrand discloses “the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks”
	For claims 1, 36, 71, 86, 109, 114, 119, and 124, the applicant argues (page 35 of the Arguments) that the combination of Imamura, Khoshnevis, Zhang, and Bertrand does not disclose “PUSCH resources”. The examiner respectfully disagrees. For claims 1, 36, 71, 86, 109, 114, 119, and 124, the combination of Imamura, Khoshnevis, Zhang, and Bertrand, specifically Zhang discloses “PUSCH resources”. Specifically, Zhang discloses that the bitmap allocation method for resources (para. 0136) is also applied to PUSCH as stated in para. 0136 last sentence (where the DCI type for allocation is used for PUSCH, corresponding to “PUSCH resources”) and para. 0099, where the RBSTART and length of PUSCH resources is signaled in the RIV, which also corresponds to the “PUSCH resources” and their allocation limitation. Therefore, for claims 1, 36, 71, 86, 109, 114, 119, and 124, the combination of Imamura, Khoshnevis, Zhang, and Bertrand discloses “PUSCH resources”


Therefore, for claims claims 31, 66, 84, 92, the combination of Imamura, Khoshnevis, Zhang, and Bertrand discloses ““the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH by puncturing at least one frequency sub- carrier of at least one resource block of the first set of resource blocks to transmit at least part of the PUSCH”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413